DETAILED ACTION
	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
1.	The amendment filed 6/17/2022 has been entered. Amended Claims 1-4, 6-7, 11, 15, 16 and 18-20 have been noted in addition to canceled Claim 9 and new Claim 21. The amendment has overcome the claim objections and 112(b) rejections previously set forth - those claim objections and 112(b) rejections have been withdrawn accordingly. Claims 1-8 and 10-21 are currently pending. 

Claim Objections
2.	The claims listed below are objected to because of the following informalities:  
In Claim 15, change “the first power source” to -- a first power source --
Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 8, 10-13 and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaftner et al. (US 4,443,187) (hereinafter “Shaftner”) in view of Peterson (DE 1982180 A1) (see attached original document and translation for reference) and Shell et al. (US 5,540,213) (hereinafter “Shell”).
	Regarding Claim 1, Shaftner teaches of a forced air heating system (Fig. 1), comprising: 
	a housing (50) comprising an elongated tubular shell (tubular shell formed by outer surface (52)) (see at least Col. 5 lines 1-5 and Fig. 1); 
	a combustion region (76) disposed within the housing (see at least Col. 5 lines 37-42 and Figs. 3-5);
	a fuel inlet (77) fluidly coupled with the combustion region, the fuel inlet configured to fluidly couple with an external fuel tank (10) (see at least Col. 3 lines 47-52, Col. 6 lines 30-40 and Figs. 3-5); 
	a support (support formed by elements 30, 32, 38 and 40 that form chamber 39) engaged with a lower portion of the housing proximate the combustion region (as is shown in Figs. 1-3), the support comprising an internal chamber (39) (see at least Col. 4 lines 47-57 and Figs. 1-3 and 5); and
	a control unit (140) (see at least Col. 11 lines 34-68 and Figs. 2, 3, 5 and 8 and note that a “control unit” is being interpreted as a controller such as an electronic controller and that element (140) is exactly that), at least a portion of which is disposed in the internal chamber (39) (as is shown in Figs. 2, 3 and 5), which selectively supplies electrical power from a power supply (element (144) which supplies electrical power from element (146) to control unit (140)) (see at least Col. 12 lines 16-38 and Figs. 1, 5 and 8) to control at least a portion of the forced air heating system (such as starting operations of the heating system that involve electrical igniter (124)) (see at least Col. 11 line 66 - Col. 12 line 38 and Figs. 3, 5 and 8). 
	Shaftner fails to explicitly teach that the power supply is configured to electrically couple with a selectively removable rechargeable battery. However, such configuration is known in the art. 
	Peterson discloses a relatable hot air blower system (Fig. 1) that comprises a first power source (“built-in or separate charging device”) (see at least [0006] and [0008]) electrically coupled with a power supply (15) that electrically couples with a selectively removable rechargeable battery (16) (see at least [0008] and Fig. 1). Peterson teaches that such arrangement is advantageous because it enables the system to operate independently without a connection to a fixed power supply (see at least [0003]-[0006], [0008] and Fig. 1).
	Thus, it would have been obvious to one of ordinary skill in the art before the invention to have modified the system taught by Shaftner by configuring the existing power supply to electrically couple with a selectively removable rechargeable battery based on the teachings of Peterson. Doing so would have enabled the system to operate independently without a connection to a fixed power supply. 
	Furthermore, Shaftner fails to explicitly teach that the power supply comprises a rectifier. However, power supplies that comprise rectifiers are known in the art.
	Shell discloses a relatable portable heater (see Abstract and Figs. 1-3) that comprises a power supply (“power supply 150”) (see at least Col. 9 lines 1-20 and Figs. 1, 10). Shell teaches that the power supply comprises a rectifier (“bridge rectifier”) and that it is advantageous for it to include one because it can rectify “a source of 120 volt alternating current” to make the electrical source useable to electronics within the heater (see at least Col. 9 lines 1-20 and Figs. 1, 10).
	Thus, it would have been obvious to one of ordinary skill in the art before the invention to have further modified the system taught by Shaftner and Peterson by configuring the existing power supply to comprise a rectifier based on the teachings of Shell. Doing so would have enabled the power supply to rectify a source of 120 volt alternating current to make it useable to electronics within the system. 
Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 2, Shaftner also teaches of a second power source (“power cord 150”) configured to electrically couple with a remote power source (the remote source of electric “power” that connects with element (150)) (see at least Col. 12 lines 16-30 and Figs. 1-3 and 8) and Peterson teaches of a first power source in the form of a selectively removable rechargeable battery that would be used in the combined system (see the rejection for Claim 1 above). The combination of Shafter, Peterson and Shell accordingly meets the limitations of Claim 2 as claimed. 

	Regarding Claim 3: In the combined system, the second power source (“power cord 150”) taught by Shaftner would comprise an alternating current (AC) electrical power source supplied by a remote source of AC electrical power (“a source of 120 volt alternating current”) coupled with the second power source as is taught by Shell (see the rejection for Claim 1 above), wherein the remote source would 2Application No.: 16/675,289provide electrical power to the power supply when the rechargeable battery is selectively uncoupled from the power supply (since that would be the only power source available with the battery “uncoupled” - see the rejection for Claim 1 above). 

	Regarding Claim 4, Shell also teaches that the rectifier (“bridge rectifier”) is electrically coupled with the second power source for converting AC electrical power to direct current (DC) electrical power (see at least Col. 9 lines 1-20, Figs. 1, 10 and the rejection for Claim 1 above).

	Regarding Claim 5, Shaftner also teaches of an electrical plug (150) for coupling with the remote source of AC electrical power (see at least Fig. 1 and the rejection for Claim 1 above). 

	Regarding Claim 8, Shaftner also teaches of a fuel line (98) to fluidly couple the external fuel tank (10) with the fuel inlet wherein the fuel tank comprises a pressurized fuel (“fuel”) used for combustion in the combustion region (see at least Col. 6 lines 30-40 and Figs. 3-5) but is silent regarding the exact type of fuel. Peterson also teaches of using a pressurized fuel in the form of a pressurized hydrocarbon fuel (“LPG bottle”) and teaches that such a fuel is sufficient to sustain combustion and provide heating energy (see at least [0003]). Thus, it would have been further obvious to one of ordinary skill in the art to have used pressurized hydrocarbon fuel in the system of Shaftner as taught by Peterson. Such a fuel would have sufficiently sustained combustion. Thus, the combination of Shaftner and Peterson would accordingly employ a fuel tank comprising “a pressurized hydrocarbon fuel” as claimed. 

	Regarding Claim 10, Shaftner also teaches of a motorized fan assembly (80) disposed in the housing that is electrically coupled with the control unit (see at least Col. 5 lines 37-54, Col. 9 lines 61-66 and Figs. 2-5 and 8). 

	Regarding Claim 11, Shaftner also teaches of a fuel nozzle (94) disposed in the combustion region and fluidly coupled with a fuel inlet (fuel inlet of fuel conduit (98) that connects to fuel tank (10)) through the support (since fuel conduit (98) passes through the support to connect tank (10) to nozzle (94)) (see at least Col. 6 lines 30-40 and Figs. 3-5). 

	Regarding Claim 12, Shaftner also teaches of an igniter (124) disposed in the combustion region for igniting fuel expelled from the fuel nozzle (see at least Col. 8 lines 20-28 and Figs. 3-5 and 8). 

	Regarding Claim 13, Shaftner also teaches of a heater controller (148) comprising a panel (outer panel of element (30) on which element (152) is disposed) disposed on the support (as is shown in Figs. 2, 3 and 5), and coupled with the control unit (140) for selective operation of the heater (via element (152) - see at least Col. 11 lines 53-65 and Figs. 2, 3 and 5).

	Regarding Claim 15, Peterson also teaches that the selectively removable rechargeable battery (16) may be electrically coupled with a first power source (“built-in or separate charging device”) outside of the interior chamber (as is the case when the charging device is “separate” from the system as opposed to built-in) (see at least [0006], [0008] and Fig. 1).

	Regarding Claim 16, Shaftner teaches of a forced-air heater (Fig. 1), comprising: 
	an upper housing (50) comprising a tubular shaped cylinder (tubular shaped cylinder formed by outer surface (52)) (see at least Col. 5 lines 1-5 and Fig. 1) comprising a combustion region (70) disposed therein (see at least Col. 5 lines 37-42 and Figs. 3-5);
	a combustion chamber (76) disposed within the combustion region (70), the combustion chamber operably a site of combustion of fuel (see at least Col. 5 lines 37-42 and Figs. 3-5);
	a fuel inlet (77) fluidly coupled with the combustion chamber, the fuel inlet operably coupling with a fuel tank (10) to provide fuel to the combustion chamber (see at least Col. 3 lines 47-52, Col. 6 lines 30-40 and Figs. 3-5);  
	a lower housing (housing formed by elements 30, 32, 38 and 40 that form chamber 39) comprising an interior chamber (39), the lower housing operably disposed beneath and adjacent to the upper housing (as is shown in Figs. 1-3 - see at least Col. 4 lines 47-57 and Figs. 1-3 and 5); 
	a control unit (140) (see at least Col. 11 lines 34-68 and Figs. 2, 3, 5 and 8 and note that a “control unit” is being interpreted as a controller such as an electronic controller and that element (140) is exactly that) disposed in the interior chamber (as is shown in Figs. 2, 3 and 5) to selectively control at least a portion of the heater (such as starting operations of the heater that involve electrical igniter (124)) (see at least Col. 11 line 66 - Col. 12 line 38 and Figs. 3, 5 and 8); and
	an electrical conductor (“power cord 150”) that electrically couples the control unit (140) to a power supply (the remote source of electric “power” that connects with element (150)), at least a portion of the electrical conductor disposed in the interior chamber (39) (as is shown in Figs. 2, 3 and 8), wherein the power supply supplies electrical power to one or more of the control unit (140), and a motorized fan assembly (80) (see at least Col. 5 lines 48-54, Col. 12 lines 16-30 and Figs. 1-3 and 8).
	Shaftner fails to explicitly teach that the power supply comprises a battery connection configured to selectively couple and uncouple with a rechargeable battery. However, such configuration is known in the art.  
	Peterson discloses a relatable hot air blower system (Fig. 1) that comprises a first power source in the form of a battery charging device (“built-in or separate charging device”) (see at least [0006] and [0008]) that comprises a battery connection (the portion of the charger that couples with the battery to charge the battery) that is configured to selectively couple and uncouple with a rechargeable battery (16) of the system (as is the case when the battery (16) is being charged - see at least [0006], [0008] and Fig. 1). Peterson teaches that such arrangement is advantageous because it enables the system to operate independently without a connection to a fixed power supply (see at least [0003]-[0006], [0008] and Fig. 1).
	Thus, it would have been obvious to one of ordinary skill in the art before the invention to have modified the system taught by Shaftner by implementing a first power source in the form of a battery charger into the heater taught by Shaftner that comprises a battery connection that is configured to selectively couple and uncouple with a rechargeable battery of the heater as is taught by Peterson. Doing so would have enabled the heater to operate independently without a connection to a fixed power supply. 
	Furthermore, Shaftner fails to explicitly teach that the power supply comprises a rectifier operable to convert alternating current (AC) electrical power into direct current (DC) electrical power. However, power supplies that comprise rectifiers are known in the art.
	Shell discloses a relatable portable heater (see Abstract and Figs. 1-3) that comprises a power supply (“power supply 150”) (see at least Col. 9 lines 1-20 and Figs. 1, 10). Shell teaches that the power supply comprises a rectifier (“bridge rectifier”) that is operable to convert alternating current (AC) electrical power into direct current (DC) electrical power and that it is advantageous for it to include one because it can rectify “a source of 120 volt alternating current” to make the electrical source useable to electronics within the heater (see at least Col. 9 lines 1-20 and Figs. 1, 10).
	Thus, it would have been obvious to one of ordinary skill in the art before the invention to have further modified the system taught by Shaftner and Peterson by configuring the existing power supply to comprise a rectifier that is operable to convert alternating current (AC) electrical power into direct current (DC) electrical power based on the teachings of Shell. Doing so would have enabled the power supply to rectify a source of 120 volt alternating current to make it useable to electronics within the system. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 17, Shaftner also teaches of a fuel tank (10) fixedly engaged to the system but is silent regarding the exact type of fuel used. Peterson also teaches of a fuel tank (“LPG bottle”) fixedly engaged to the system that holds liquid fuel oil product (“LPG”) that sufficiently sustains combustion in the combustion region to provide heating energy (see at least [0003]). Thus, it would have been further obvious to one of ordinary skill in the art to have used liquid fuel oil product in the heater of Shaftner as taught by Peterson. Such a fuel would have sufficiently sustained combustion. Thus, the combination of Shaftner and Peterson would accordingly employ a fuel tank fixedly engaged to the heater that holds liquid fuel oil product for combustion in the combustion region as claimed.

Claims 6, 7, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaftner, Peterson and Shell further in view of Wariishi et al. (US 2003/0198870 A1) (hereinafter “Wariishi”). 
	Regarding Claim 6, Shaftner, Peterson and Shell teach the heating system of Claim 1 (see the rejection for Claim 1) wherein Peterson teaches of a selectively removable rechargeable battery (16) (see [0008], Fig. 1 and the rejection for Claim 1 above). However, Peterson (and Shaftner) is silent regarding the composition of the battery and consequently fails to explicitly teach that the battery comprises a lithium battery. However, such a configuration is well known in the art. 
	Wariishi discloses a relatable selectively removable rechargeable battery device (Fig. 1), that may be used in any apparatus or system, that comprises a lithium battery (“lithium secondary battery”) (see [0242]). Wariishi teaches that lithium batteries are advantageous because, inter alia, they have “excellent durability” and improved cycle stability without deteriorating capacity (see at least [00242]). 
	Thus, it would have been obvious to one of ordinary skill in the art before the invention to have further modified the combined system of Shaftner, Peterson and Shell by configuring the existing selectively removable rechargeable battery to comprise a lithium battery as taught by Wariishi. Doing so would have enhanced the durability and cycle stability of the existing battery which would have in turn enhanced performance of the system. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 7, Peterson also teaches of a recharging unit (“charger”) (see at least [0006] and [0008]) that recharges the selectably removable battery (16) separately from the system (as is the case when the charger is “set up separately” and the battery is exchangeable - see at least [0008] and Fig. 1). 

Regarding Claim 18, Shaftner, Peterson and Shell teach the heater of Claim 16 (see the rejection for Claim 16) wherein Peterson teaches of a selectively removable rechargeable battery (16) (see [0008], Fig. 1 and the rejection for Claim 1 above). However, Peterson (and Shaftner) is silent regarding the composition of the battery and consequently fails to explicitly teach that the battery comprises a lithium battery. However, such a configuration is well known in the art. 
	Wariishi discloses a relatable selectively removable rechargeable battery device (Fig. 1), that may be used in any apparatus or system, that comprises a lithium battery (“lithium secondary battery”) (see [0242]). Wariishi teaches that lithium batteries are advantageous because, inter alia, they have “excellent durability” and improved cycle stability without deteriorating capacity (see at least [00242]). 
	Thus, it would have been obvious to one of ordinary skill in the art before the invention to have further modified the combined heater of Shaftner, Peterson and Shell by configuring the existing selectively removable rechargeable battery to comprise a lithium battery as taught by Wariishi. Doing so would have enhanced the durability and cycle stability of the existing battery which would have in turn enhanced performance of the heater. Note that such modification would have necessarily resulted in the invention as claimed.  

	Regarding Claim 19, Peterson also teaches of a recharging unit (“charger”) (see at least [0006] and [0008]) that recharges the selectably removable battery (16) separately from the heater (as is the case when the charger is “set up separately” and the battery is exchangeable - see at least [0008] and Fig. 1).  

Claims 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaftner, Peterson and Shell further in view of Vandrak et al. (US 2004/0106080 A1) (hereinafter “Vandrak”). 
	Regarding Claim 14, Shaftner, Peterson and Shell teach the heating system of Claim 13 (see the rejection for Claim 13) and Shaftner also teaches of an ignition control (152) for activating an ignitor (124) (see at least Col. 8 lines 20-23, Col. 11 lines 57-65 and Figs. 3-5 and 8). Shaftner, Peterson and Shell fail to additionally teach of a temperature control interface for selectively controlling a supply of fuel to the combustion region. However, such configuration is well known in the art  
	Vandrak discloses a relatable gas fired portable heater system (see Figs. 1, 4 and Abstract). Vandrak teaches of disposing a temperature control interface in the form of an adjustment dial (20) for selectively controlling a supply of fuel to a combustion region (region to the left of element (70) with respect to Fig. 2) of the heater system (see at least [0041], [0049]-[0050] and Figs. 1, 2 and 4). Vandrak teaches that such a temperature control interface is advantageous because it provides means for controlling temperature of the heater system (see at least [0041] and Fig. 4). 
	Thus, it would have been obvious to one of ordinary skill in the art before the invention to have further modified the combined system of Shaftner, Peterson and Shell by implementing a temperature control interface into the system for selectively controlling a supply of fuel to the combustion region as taught by Vandrak. Doing so would have provided means for controlling temperature of the system. Note that such modification would have necessarily resulted in the invention as claimed. 

Claims 20 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaftner in view of Vandrak, Peterson and Shell.   
Regarding Claim 20, Shaftner teaches of a forced air heating system (Fig. 1), comprising: 
	a housing (50) comprising an elongated tubular shell (tubular shell formed by outer surface (52)) (see at least Col. 5 lines 1-5 and Fig. 1); 
	a combustion region (76) disposed within the housing (see at least Col. 5 lines 37-42 and Figs. 3-5);
	a fuel inlet (77) fluidly coupled with the combustion region, the fuel inlet configured to fluidly couple with an external fuel tank (10) (see at least Col. 3 lines 47-52, Col. 6 lines 30-40 and Figs. 3-5); 
	a support (support formed by elements 30, 32, 38 and 40 that form chamber 39) engaged with a lower portion of the housing proximate the combustion region (as is shown in Figs. 1-3), the support comprising an internal chamber (39) (see at least Col. 4 lines 47-57 and Figs. 1-3 and 5); 
a fuel nozzle (94) disposed in the combustion region and fluidly coupled with a fluid inlet (fluid inlet of fuel conduit (98) that connects to fuel tank (10)) through the support (since fuel conduit (98) passes through the support to connect tank (10) to nozzle (94)) (see at least Col. 6 lines 30-40 and Figs. 3-5);
an igniter (124) disposed in the combustion region for igniting fuel expelled from the fuel nozzle (see at least Col. 8 lines 20-28 and Figs. 3-5 and 8);
	a control unit (140) (see at least Col. 11 lines 34-68 and Figs. 2, 3, 5 and 8 and note that a “control unit” is being interpreted as a controller such as an electronic controller and that element (140) is exactly that), at least a portion of which is disposed in the internal chamber (39) (as is shown in Figs. 2, 3 and 5), which selectively supplies electrical power from a power supply (element (144) which supplies electrical power from element (146) to control unit (140)) (see at least Col. 12 lines 16-38 and Figs. 1, 5 and 8) to control at least a portion of the heating system (such as starting operations of the heating system that involve electrical igniter (124)) (see at least Col. 11 line 66 - Col. 12 line 38 and Figs. 3, 5 and 8);
a motorized fan assembly (80) disposed in the housing that is electrically coupled with the control unit (see at least Col. 5 lines 37-54, Col. 9 lines 61-66 and Figs. 2-5 and 8); 
a second power source (“power cord 150”) electrically coupling with a remote power source (the remote source of electric “power” that connects with element (150)) (see at least Col. 12 lines 16-30 and Figs. 1-3 and 8); and
an ignition control (152) for activating an ignitor (124) (see at least Col. 8 lines 20-23, Col. 11 lines 57-65 and Figs. 3-5 and 8).
Shaftner fails to explicitly teach of a temperature control interface for selectively controlling a supply of fuel to the combustion region. However, such configuration is well known in the art 
	Vandrak discloses a relatable gas fired portable heater system (see Figs. 1, 4 and Abstract). Vandrak teaches of disposing a temperature control interface in the form of an adjustment dial (20) for selectively controlling a supply of fuel to a combustion region (region to the left of element (70) with respect to Fig. 2) of the heater system (see at least [0041], [0049]-[0050] and Figs. 1, 2 and 4). Vandrak teaches that such a temperature control interface is advantageous because it provides means for controlling temperature of the heater system (see at least [0041] and Fig. 4). 
	Thus, it would have been obvious to one of ordinary skill in the art before the invention to have modified the system of Shaftner by implementing a temperature control interface into the system for selectively controlling a supply of fuel to the combustion region as taught by Vandrak. Doing so would have provided means for controlling temperature of the system. 
	Furthermore, Shaftner fails to explicitly teach that the power supply comprises a battery connection. However, such configuration is known in the art. 
	Peterson discloses a relatable hot air blower system (Fig. 1) that comprises a first power source (“built-in or separate charging device”) (see at least [0006] and [0008]) electrically coupled with a power supply (15) that electrically couples with a selectively removable rechargeable battery (16) via a battery connection (see at least [0008] and Fig. 1). Peterson teaches that such arrangement is advantageous because it enables the system to operate independently without a connection to a fixed power supply (see at least [0003]-[0006], [0008] and Fig. 1).
	Thus, it would have been obvious to one of ordinary skill in the art before the invention to have further modified the system taught by Shaftner by configuring the existing power supply to comprise a battery connection and a selectively removable rechargeable battery based on the teachings of Peterson. Doing so would have enabled the system to operate independently without a connection to a fixed power supply. 
	Furthermore, Shaftner fails to explicitly teach that the power supply comprises a rectifier. However, power supplies that comprise rectifiers are known in the art.
	Shell discloses a relatable portable heater (see Abstract and Figs. 1-3) that comprises a power supply (“power supply 150”) (see at least Col. 9 lines 1-20 and Figs. 1, 10). Shell teaches that the power supply comprises a rectifier (“bridge rectifier”) and that it is advantageous for it to include one because it can rectify “a source of 120 volt alternating current” to make the electrical source useable to electronics within the heater (see at least Col. 9 lines 1-20 and Figs. 1, 10).
	Thus, it would have been obvious to one of ordinary skill in the art before the invention to have further modified the combined system by configuring the existing power supply to comprise a rectifier based on the teachings of Shell. Doing so would have enabled the power supply to rectify a source of 120 volt alternating current to make it useable to electronics within the system. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 21: Peterson also teaches that the battery connection is configured to electrically couple with a selectively removable rechargeable battery (16) (see at least [0008] and Fig. 1), and Shell teaches that the rectifier electrically couples with an alternating current (AC) power source (“a source of 120 volt alternating current”) to convert the AC electrical power to direct current (DC) electrical power (see at least Col. 9 lines 1-20, Figs. 1, 10 and the rejection for Claim 1 above). The combined system accordingly meets the limitations of Claim 21 as claimed. 



Response to Arguments
7.	The arguments filed 6/17/2022 have been fully considered but are moot in light of the new grounds of rejection necessitated by the claim amendments.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brownell (US 5,427,086) and Hiebert (US 5,865,618) are considered relevant to this application in terms of structure and use. 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        10/1/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762